Citation Nr: 1421985	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-03 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran served on active duty from May 1978 to October 1995, as well as more than two years of prior service.  The Veteran's active service exceeded 20 years when he retired in October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  Subsequently, the Board remanded this matter for additional development in March 2010 and September 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant, if further action is required on his part.  


REMAND

Unfortunately, a remand of the Veteran's claim on appeal is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).  

In September 2011, the Board remanded the issue of service connection for sleep apnea in order to obtain complete and current treatment records from the Martin Army Community Hospital (MACH) and to determine if a VA examination was needed to obtain a medical opinion as to the onset or etiology of the Veteran's sleep apnea.  

On remand, the RO/AMC obtained copies of treatment records from the MACH dated from December 2009 to July 2011.  However, the third operative paragraph of the September 2011 remand requested that after the MACH records were obtained the RO/AMC was to verify that the records of Dr. M.G. and of Dr. R.M. were included.  If they were not, then the RO/AMC was to afford the Veteran an opportunity to identify or submit such records or authorize their release.  The Board observes that the MACH records dated from December 2009 to July 2011 and associated with the claims file after the last remand of September 2011 contain records from Dr. M.G., but no records from Dr. R.M., the surgeon who performed a laser tonsillectomy on the Veteran in November 2000.  

At this point, according to the September 2011 remand, the RO/AMC was to inform the Veteran that the records of Dr. R.M. were not found in the latest set of MACH records associated with the claims file and afford him the opportunity to identify or submit records from Dr. R.M. and/or authorize release of Dr. R.M.'s private treatment records related to the Veteran.  

The Board's review of the claims file shows that after obtaining the recent records from the MACH the RO/AMC did not contact the Veteran to submit or authorize further records.  Instead, the RO/AMC forwarded the file to a VA nurse practitioner for a medical opinion.  The Board notes that the VA nurse practitioner who provided the medical opinion in an April 2012 addendum did not provide the Veteran with a VA examination and that she was not the examiner who conducted the August 2010 VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Board also notes that the August 2010 VA examination, the only examination of record concerning the claim on appeal, must be considered inadequate as the August 2010 examiner explained he found sleep apnea was less likely as not caused by or was a result of military service because there was no documentation of the Veteran having any symptoms suggestive of sleep apnea.  However, the examiner had begun his report of examination by noting his interview of the Veteran and his wife who told him that the Veteran began snoring and getting sleepy during the day during the summer of 1993 after his return from deployment in Somalia and while still in service.  Thus, the first part of the August 2010 VA examination report constitutes the very documented in-service symptomatology the examiner stated was missing from the claims file.  The Board reiterates that lay evidence concerning continuity of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, the RO/AMC did not explain why the August 2010 VA examiner did not provide the subsequent addendum.  Instead, the April 2012 addendum was authored by a VA nurse practitioner who asserted that the lay statements of the Veteran and his wife were credible, but did not constitute a preponderance of the evidence of sleep apnea in service.  The proper standard of evidence for this question, of course, is not preponderance of the evidence but whether it is at least as likely as not (at least a 50 percent probability) that sleep apnea is related to active duty.  

Thus, in support of his claim the RO/AMC developed an inadequate report of examination that was then referred to another examiner on remand who applied the wrong standard of evidence and provided little or no rationale for her views.  The failure of the April 2012 reviewer to provide another examination or to adequately address the documented lay evidence of in-service symptomatology makes her opinion inadequate as well.  Thus, the Board finds that there has still not been substantial compliance with its September 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that the Veteran should be provided with a VA examination to obtain the medical opinion and rationale sought.  

On remand, the RO/AMC should schedule the Veteran for a new examination by a physician who then should be requested to provide a medical opinion with a more thorough rationale that addresses the Veteran's reported history.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private, Army and VA medical care providers who have treated him for his sleep apnea disorder, and whose records are not found within the claims file.  

In addition, the Veteran shall be told that outstanding records of treatment from the Martin Army Community Hospital (MACH) associated with the claims file after the last remand did not include any records from Dr. R.M.  Therefore, the Veteran should be given another opportunity to identify or submit such records from Dr. R.M. or authorize their release, apparently from the private Doctors Hospital of Columbus, Georgia.  

After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any treatment records from the MACH related to sleep apnea and not already of record, especially those dated since July 2011.  

All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After the above development has been completed, the RO/AMC shall schedule the Veteran for a VA examination with an appropriate physician to determine the nature, extent, onset, and etiology of any sleep apnea disorder.  A copy of this Remand shall be made available to and reviewed by the examiner.  The examiner shall note such review and review of the claims file, and identify important information gleaned therefrom, in an examination report.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's sleep apnea disorder had its onset in or is causally related to service.  In discussing his or her opinion, the examiner should acknowledge the lay statements of the Veteran and his wife regarding the Veteran's history of his sleep apnea disorder and found in the report of the August 2010 VA examination.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, the issue on appeal shall be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



